         Case 1:17-cv-06221-KPF Document 421 Filed 03/29/21 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


     IOWA PUBLIC EMPLOYEES’
     RETIREMENT SYSTEM, et al.,                         No. 17-cv-6221 (KPF)

                Plaintiffs,

                                 v.

     BANK OF AMERICA CORPORATION,
     et al.,

                Defendants.


   DECLARATION OF MICHAEL B. EISENKRAFT IN SUPPORT OF PLAINTIFFS’
     MOTION FOR CLASS CERTIFICATION AND APPOINTMENT OF COHEN
       MILSTEIN SELLERS & TOLL PLLC AS CO-LEAD CLASS COUNSEL

       I, MICHAEL B. EISENKRAFT, on behalf of the law firm of Cohen Milstein Seller &

Toll, PLLC submit this declaration pursuant to 28 U.S.C. § 1746, and declare under penalty of

perjury as follows:

       1.      I, Michael B. Eisenkraft, am a partner at the law firm of Cohen Milstein Sellers &

Toll PLLC (“Cohen Milstein”), proposed Co-Lead Counsel for the Class.

       2.      I respectfully submit this declaration in support of Plaintiffs’ Motion for Class

Certification and Application to Appoint Cohen Milstein Co-Lead Class Counsel. I have been

actively involved in this action, am familiar with the proceedings, and have personal knowledge

of the matters stated herein.

       3.      Attached to this declaration as Exhibit 152 is a true and correct copy of

promotional materials describing Cohen Milstein as a firm, its Antitrust and Securities Litigation

& Investor Protection practice groups, and biographies of some of the Cohen Milstein Partners

and Associates involved in this litigation: Christopher J. Bateman, Robert W. Cobbs, Michael B.
          Case 1:17-cv-06221-KPF Document 421 Filed 03/29/21 Page 2 of 4




Eisenkraft, David O. Fisher, Richard A. Koffman, Emmy L. Levens, Daniel McCuaig, Kit A.

Pierson, and Julie G. Reiser.

         4.     Attached to this declaration as Exhibit 153 is a true and correct copy of The

National Law Journal article naming Cohen Milstein as a 2020 “Antitrust – Law Firm of the

Year.”

         5.     Attached to this declaration as Exhibit 154 is a true and correct copy of a Law360

article naming Cohen Milstein’s Securities Litigation & Investor Protection practice group as a

2020 “Securities Group of the Year.”

         6.     Attached to this declaration as Exhibit 155 is a true and correct copy of two Legal

500 articles naming Cohen Milstein among the leading “Product liability, mass tort and class

action” plaintiff firms and “Civil litigation/class actions” plaintiff firms.

         7.     Attached to this declaration as Exhibit 156 is a true and correct copy of a

Chambers USA article listing Cohen Milstein as a leading firm in the “USA – Nationwide

Antitrust: Plaintiff Legal Rankings” category, and the Chambers USA profile of Cohen

Milstein’s Antitrust practice group, describing it as an “[a]ccomplished team offering plaintiff

representation in major class actions frequently concerning price manipulation and product

delays,” and “[p]articularly adept in managing competition disputes in the finance, technology

and pharmaceutical sectors.”

         8.     Attached to this declaration as Exhibit 157 is a true and correct copy of Law360’s

“Glass Ceiling Report” naming Cohen Milstein as one of “The Best Law Firms for Female

Attorneys” in 2019.




                                                   2
         Case 1:17-cv-06221-KPF Document 421 Filed 03/29/21 Page 3 of 4




        9.      Attached to this declaration as Exhibit 158 is a true and correct copy of

Benchmark Litigation’s “40 & Under Hot List - Northeast” for 2019, which included Michael B.

Eisenkraft.

        10.     Attached to this declaration as Exhibit 159 is a true and correct copy of a National

Law Journal article naming Julie G. Reiser one of the “Elite Women of the Plaintiffs Bar” in

2018.

        11.     Attached to this declaration as Exhibit 160 is a true and correct copy of a The

American Lawyer article naming Julie G. Reiser a “Litigator of the Week” for the historic $310

million settlement in In re Alphabet Shareholder Derivative Litigation in 2020.

        12.     Attached to this declaration as Exhibit 161 is a true and correct copy of Law360

articles naming Emmy L. Levens and Michael B. Eisenkraft “Rising Star[s]”for 2020 and 2018,

respectively.

        13.     Attached to this declaration as Exhibit 162 is a true and correct transcript of a

November 21, 2014 hearing transcript before Judge Cote where Judge Cote observed that the

quality of representation in In re Electronic Books, where Cohen Milstein served as Co-Lead

Counsel, “has been excellent and have been of great assistance to the Court,” and concluding that

“the enforcement of our Nation’s antitrust laws is vitally important to the vibrancy of our

economy. Few firms are equipped with the resources and skills to pursue litigation of this

complexity and against such well funded defendants. The skill with which plaintiffs’ counsel

acted in this case benefited the class and I would say benefited the American economic system as

a whole. That is the importance of antitrust litigation I think.” Hr’g Tr., In re: Electronic Books

Antitrust Litigation, 11-MD-2293-DLC (S.D.N.Y. Dec. 8, 2014), Dkt. No. 686.

        I declare, under penalty of perjury, that the foregoing is true and correct.




                                                  3
     Case 1:17-cv-06221-KPF Document 421 Filed 03/29/21 Page 4 of 4




DATED:   New York, New York
         February 22, 2021


By: /s/ Michael B. Eisenkraft
    Michael B. Eisenkraft
    COHEN MILSTEIN SELLERS &
    TOLL, PLLC
    88 Pine Street, 14th Floor
    New York, New York 10005




                                   4
